Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 09/23/2021. 
Claims 1, 4-8, 10, 12-15, 29, 32-36, 38, 40-43 are pending and amended. Claims 2-3, 9, 11, 16-28, 30-31, 37, 39 are cancelled. Claims 44-45 are newly introduced. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10, 12-15, 29, 32-36, 38, 40-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to recite “transmitting a synchronous random access channel in a physical uplink shared channel…” which is not described by the originally filed specification. Applicant notes that the subject matter was described in par. 0187-0188. In particular, applicant highlights that the passage describes “…the uplink transmission resource mapping 600-a may further include additional uplink transmissions, which may be synchronous uplink transmissions associated with synchronous uplink random access messages…” 600-a of fig. 6A refers to asynchronous uplink RACH. In other words, it describes that 600-a can comprise synchronous RACH. There is no mention in this paragraph of synchronous RACH being transmitted in PUSCH. 
Dependent claims 3-8, 10, 12-15, 31-36, 38, 40-43 are rejected for same reason since they dependent from the rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-8, 10, 12-15, 29, 32-33, 35-36, 38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US 2009/0201865 A1) in view of Phuyal et al. (US 2018/0324854 A1) and Wang et al. (US 2021/0176781 A1). 

Regarding claims 1, 29, Uemura discloses a method for wireless communications at a user equipment, comprising: 
receiving, from a base station, information indicating a mapping between time-frequency resources and random access channel transmissions (see par. 0037-0047, fig. 22 discloses mapping RACH to time frequency resources); 
transmitting an asynchronous random access channel over a first time-frequency resource based at least in part on receiving the system information, wherein the asynchronous random access channel is asynchronous based at least in part on the user equipment not storing uplink timing information associated with the asynchronous random access channel, and wherein the first time-frequency resource is based at least in part on  the mapping (see par. 0016-0017, discloses using asynchronous RACH when it is determined that no synchronization is present, synchronization refers to when the UE is synchronized with base station with uplink timing and as described above the uplink is performed based on mapping received); and
transmitting a synchronous random access channel over a second time-frequency resource that at least partially overlaps with the first time-frequency resource (see fig. 7, 8 par. 0211, describes asynchronous and synchronous RACH overlapped in at least one subframe, i.e. satisfying partial overlap).
Uemura fails to disclose but Phuyal discloses receiving, from a base station, system information indicating a time-frequency resource mapping for random access 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include communication resource information via system information as described by Phuyal.
The motivation for doing so would be to allow efficient scheduling of RACH vs randomly accessing the channel. 
Uemura fails to disclose but Wang discloses transmitting random access channel in a physical uplink shared channel transmission (see fig. 5, discloses a RACH message comprising preamble, wherein the preamble is transmitted over PRACH resources which are PUSCH, see also par. 0066, 0073). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include transmitting synchronous or asynchronous RACH over PUSCH as described by Wang. 
The motivation for doing so would be to allow configuring UE with uplink resources such that request for allocation of resources could be made. 



Regarding claims 5, 33, Uemura discloses the method wherein a payload portion of the synchronous random access channel is associated with a first preamble of the asynchronous random access channel or a second preamble of the synchronous random access channel (see fig. 5, discloses a RACH preamble and associated message associated with the preamble, see also fig. 22 and par. 0008-0009).  

Regarding claims 7, 35, Uemura discloses the method wherein the asynchronous random access channel comprises a payload portion (see fig. 5, discloses a RACH preamble and associated message associated with the preamble, see also fig. 22 and par. 0008-0009).

Regarding claims 8, 36, Uemura discloses the method further comprising determining that the user equipment is in a radio resource control idle state or a radio resource control inactive state (see par. 0019, 0070, discloses the idle condition); and  
determining that the asynchronous random access channel is asynchronous is based at least in part on determining that the user equipment is in the radio resource control idle state or the radio resource control inactive state (see par. 0168-0169, discloses an idle condition as no uplink resource information, and using uplink asynchronous transmission).



Regarding claims 13, 41, Uemura discloses the method wherein the asynchronous random access channel comprises a two-step random access channel uplink transmission (see fig. 22, discloses sending preamble and message in two step process).

	Regarding claims 14, 42, Uemura discloses the method wherein a payload of the asynchronous random access channel comprises one or more of a demodulation reference signal, a physical uplink shared channel, or a guard time (see fig. 6, discloses asynchronous RACH to include at least guard time).

Regarding claims 15, 43, Uemura discloses the method wherein the mapping associated with the asynchronous random access channel is different than a mapping associated with synchronous uplink transmissions (see par. 0039).

Claims 10, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Phuyal and Wang as applied to claim 1, 29 above, and further in view of 3GPP (a 3GPP document “Channel structure for Two step RACH” cited in IDS, referred to as 3GPP)


3GPP disclose determining that a time alignment timer associated with the random access channel uplink transmission has expired and utilizing asynchronous random access channel (see section 2.2.2, describes for example a UE in inactive state with expired timer using random access channel with configured TxG which is equivalent to asynchronous random access channel of Uemura). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining to use asynchronous transmission when the timer has expired as suggested by Uemura by disclosing using of asynchronous transmission upon determining that the uplink resource information is not available.
The motivation for doing so would be to allow communicating via asynchronous communication when possible communication via synchronous communication cannot be established.  

Claims 6, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Phuyal and Wang as applied to claim 1, 29 above, and further in view of Kato et al. (US 2011/0194432 A1).

Regarding claims 6, 34, Uemura discloses the method further comprising determining that a timer is running at the user equipment, the timer associated with the synchronous random access channel (see paragraph 0044-0051, discloses determining and communicating timing information and signaling operating of particular type of RACH); and determining that the synchronous random access channel is synchronous (par. 0044-0051), but fails to disclose wherein determining is based at least in part on determining that the timer is running at the user equipment.
However, Kato discloses the UE running a synchronous timer and correcting a timer based on receiving timing correction information from Base station (see par. 0017).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include determining synchronous transmission based on determining that the timer is running at the user equipment. 
The motivation for doing so would be to allow communicating via synchronous RACH. 

Claims 6, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura in view of Phuyal and Wang as applied to claim 1, 29 above, and further in view of Ouchi et al. (US 20210351865 A1).


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuring waveform for the particular RACH using system information as described by Ouchi. 
The motivation for doing so would be to configure different types of wave for particular channel condition allowing flexibility and robust communication. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-8, 10, 12-15, 29, 32-36, 38, 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tang et al. (US 2021/0144777 A1) – describes sending RACH message over PUSCH. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466